DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of species I (Fig. 3) in the reply filed on August 23, 2021 is acknowledged.  The traversal is on the grounds that the examiner has not demonstrated that a serious burden to examine the unrestricted invention exists.  
This is not found persuasive because 37 CFR 1.141 clearly states that a reasonable number of species may be claimed in one national application provided the application also includes an allowable claim generic to all species and all claims to species in excess of one are written in dependent form or otherwise include all the limitations of the generic claim.  Since an allowable generic claim is not present in the instant application, the election requirement is still deemed proper and is therefore made FINAL.  Claims 1-2, 4-5, 10-12, 14 and 15 have been examined on the merits in this office action and claims 3, 6-8, 9, 13 and 16-20 stand withdrawn from further consideration since they are directed to non-elected species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ziemek et al. (US 10828070). 
Regarding claim 11, Ziemek et al. disclose a first member (assembled sleeve, Figs. 9 and 10) including: an inner surface defining a female thread form or first thread 
Regarding claim 12, second member 14 cannot translate relative to the first member without rotating the second member 14 relative to the first member when the second thread form is positioned within the first stage. 



    PNG
    media_image1.png
    414
    768
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    294
    621
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner (US 9161793).
Huebner discloses a placement sleeve or first member 140 having a first thread form; and a bone screw or second member 110 having a shaft and a second thread form.  Huebner discloses “It should be understood that the screws of the various embodiments shown herein could also have a variable pitch in the trailing section to create additional compression. As long as the pitch change was not too large, such screws could still be used with the sleeve by providing a slightly looser fit to the threads in the sleeve or a sleeve with an interior surface which is soft enough to be deformed by the threads on the screw (col. 8, lines 26-35).”  When a sleeve with an interior surface which is soft enough to be 
Regarding the neck, although Huebner does not explicitly show second member 110 to have a head, Huebner discloses “other embodiments shown herein could be equipped with a head. Although the head creates the disadvantage that the screw cannot be driven in below the surface of the objects to be fastened, it may be useful under some circumstances, such as where the screw may serve as an anchor or hold down a plate (col. 9, lines 39-51).”
Based on the disclosure of Huebner, it would have been obvious to one of ordinary skill in the art to have provided a head to the screw or second member since this amounts to choosing from a finite number of identified, predictable solutions with a reasonable expectation of success, namely, for the second member to serve as an anchor to hold down an implant such as a plate. 
Regarding claim 2, the second member is unable to translate relative to the first member or sleeve without rotating the second member relative to the first member once the second member is engaged to the first member, i.e., the second thread form with variable pitch engages the first thread form with variable pitch. 
Regarding claims 4 and 5, the start of the second thread form (see marked up Fig. 21) defines an interface between the neck and the head and forms a shoulder.  The recited engagement occurs when the second member is engaged with the sleeve or first member. 





Allowable Subject Matter
Claims 10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 10, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775